Citation Nr: 1760904	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-34 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fatigue as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for headaches as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for hair loss as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for muscle pain as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for joint pain as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for digestive problems as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for memory problems as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1997 to August 2003, including service in Southwest Asia from August 1999 to December 1999.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision that, in pertinent part, denied service connection for Gulf War illness.  The Veteran timely appealed.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for Gulf War illness and reported symptoms of fatigue, headaches, hair loss, muscle problems, joint problems, digestive problems, and memory problems-the title page reflects the expanded issues on appeal as a result of the Clemons decision. 

In October 2013, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of Operations (SWA) during the Persian Gulf War.

2.  The Veteran does not have an undiagnosed illness, characterized by fatigue; and currently diagnosed diabetes mellitus was not manifested during active service or within one year of separation, and is not attributed to service-to include service in SWA.

3.  The Veteran does not have an undiagnosed illness, characterized by headaches; nor are current headaches related (causation or aggravation) to a service-connected disease or injury.

4.  The Veteran does not have an undiagnosed illness, characterized by hair loss; and currently diagnosed alopecia was not present during active service, and is not attributed to service-to include service in SWA.

5.  The Veteran does not have an undiagnosed illness, characterized by muscle pain.

6.  The Veteran does not have an undiagnosed illness, characterized by joint pain.

7.  The Veteran does not have an undiagnosed illness, characterized by digestive problems; nor are current digestive problems related (causation or aggravation) to a service-connected disease or injury.

8.  The Veteran does not have an undiagnosed illness, characterized by memory problems.


CONCLUSIONS OF LAW

1.  A disability manifested by fatigue, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service; and diabetes mellitus was not incurred or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).

2.  A disability manifested by headaches, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service; and is not proximately due to, or the result of, or aggravated by service-connected disease or injury.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2017).

3.  A disability manifested by hair loss, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service; and alopecia was not incurred or aggravated in service.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

4.  A disability manifested by muscle pain, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

5.  A disability manifested by joint pain, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

6.  A disability manifested by digestive problems, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service; and is not proximately due to, or the result of, or aggravated by service-connected disease or injury.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2017).

7.  A disability manifested by memory problems, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, none of the Veteran's claimed disabilities is considered chronic or a presumptive disease.  See 38 U.S.C. § 1101.

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms-to include fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, gastrointestinal signs or symptoms, and neurological signs or symptoms.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations (SWA) during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2021, and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in SWA during the Persian Gulf War.  38 U.S.C. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's military personnel records show service in Kuwait in 1999.

The Veteran contends that service connection for fatigue, headaches, hair loss, muscle problems, joint problems, digestive problems, and memory problems is warranted based on his service in SWA during the Persian Gulf War.

Service treatment records contain reports of outpatient clinical care as discussed below.  Reports of comprehensive physical examinations in October 2002 and August 2003 that addressed bilateral pes planus and shin splints are silent for any other symptoms or diagnoses. 


A.  Fatigue

Fatigue is an objective sign of undiagnosed illness.  

The report of a November 2011 VA examination shows complaints of abnormal daytime fatigue since 2003.  Overnight poly somography testing in November 2011 ruled out a sleep-related deficiency.  In a January 2013 neurological consultation at a military clinic, the Veteran reported that he was diagnosed with diabetes mellitus in 2005.  

VA records show an assessment of fatigue in December 2012.

Following the Board's October 2013 remand, the Veteran underwent a VA examination in November 2016 for purposes of determining the nature and etiology of his fatigue.  His medical history reveals that the Veteran has had fatigue since 2012 [sic]; and that shortly after complaining of fatigue, he was diagnosed with diabetes mellitus which remained untreated.  The VA examiner indicated that untreated diabetes mellitus can cause fatigue; and that the Veteran also reported high amounts of stress, poor sleep, and depressive symptoms-each of which also can contribute to fatigue.

Here, the November 2016 examiner attributed the Veteran's fatigue to a known clinical diagnosis.  Thus, a disability manifested by fatigue cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

Specifically, the November 2016 examiner found no objective evidence or pathology which would support a diagnosis of chronic fatigue syndrome.  The Board has considered the Veteran's statements regarding chronic fatigue syndrome as being among his current disabilities.  However, the Board finds the conclusions of the November 2016 examiner, which are based on clinical evaluation and supported by rationale, to be more probative than references made by the Veteran.  No medical examiner has made a formal diagnosis of chronic fatigue syndrome.  Because there is no evidence of a current medically unexplained chronic multisymptom illness, the weight of the evidence is against the claim; and the doctrine of reasonable doubt is not applicable. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As for service connection on a direct basis, the report of the November 2016 examination weighs against a finding that the Veteran's fatigue is a distinct disability, and separate from his diabetes mellitus-for which service connection has not been established.  The November 2016 examiner further opined that diabetes mellitus is less likely than not related to active service; and reasoned that the Veteran had normal fasting blood sugars during active service, and there was no evidence of treatment for diabetes mellitus until many years later in 2013.  Here, the Board finds the November 2016 opinion is fully articulated and contains sound reasoning.  Therefore, the opinion is afforded significant probative value.  

While the Veteran is competent to report symptoms, he is not competent to provide an etiology opinion linking current fatigue to active service, as this is beyond the capacity of a lay person to observe.  Moreover, even if he were competent to render a diagnosis and opinion, his opinion is outweighed by the November 2016 examiner's opinion that current diabetes mellitus is not related to disease or injury in active service.  The examiner's opinion is entitled to greater probative weight as the examiner reviewed the history, conducted a physical examination, and provided an opinion that is supported by a rationale.  

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for a disability manifested by fatigue.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Headaches

Headache is an objective sign of undiagnosed illness. 

Service treatment records show that the Veteran suffered a scalp laceration in April 2000, when the hood of a car fell and cut his head; the wound was closed with four staples.  There were neither neurological complaints nor complaints of headaches at the time.

During a November 2011 VA examination, the Veteran reported having morning headaches.  Following examination, the examiner opined that the Veteran's dizziness and morning headaches are more likely symptoms of his blood sugar imbalances in untreated diabetes mellitus.

Following the Board's October 2013 remand, the Veteran underwent a VA examination in November 2016 for purposes of determining the nature and etiology of his headaches.  The Veteran reported having headaches, including migraines.  His medical history reflects that the Veteran did not sleep well and had headaches at night.  Symptoms included constant head pain on both sides of head.  The Veteran reportedly had to sit in a dark room and had difficulty concentrating, when he had a headache.  The November 2016 examiner opined that the evidence of record did not support a diagnosis of a headache condition. 

Here, the November 2011 examiner attributed the Veteran's headaches to a known clinical diagnosis.  Thus, a disability manifested by headaches cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf.  Moreover, there is no current indication of a distinct disability; and the Board finds that the Veteran's headaches have not exhibited symptomatology of a compensable nature at any time post-service to warrant a finding of undiagnosed illness.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  

As to service connection on a direct basis, the Board finds that the evidence is against a finding that a disability manifested by headaches was incurred in active service.  In particular, service dental records show that the Veteran did not check "frequent headaches" when completing health questionnaires for dental treatment in May 1997 and in May 2002.  Nothing in service treatment records reflects that disease or injury in active service has resulted in disability (headaches).  Moreover, a chronic disability listed in 38 C.F.R. § 3.309(a), such as brain thrombosis, has not been diagnosed; therefore, reports of continuity of symptomatology do not assist the Veteran in this case. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012). 

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the evidence weighs against a finding that the Veteran's headaches were incurred in or caused by any incident of active service, to include service in SWA.

While the Board finds credible the Veteran's report of recurring headaches post-service, a VA examiner has attributed the Veteran's headaches to a non-service-connected disability.  Hence, secondary service connection is not applicable.  

In short, the evidence weighs against the claim; and the doctrine of reasonable doubt is not applicable. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Hair Loss

Signs or symptoms involving skin are objective signs of undiagnosed illness.

Clinical evaluation at the time of the Veteran's enlistment examination in December 1996 revealed a normal head, face, neck, and scalp.  Skin lymphatics were normal.

The report of a November 2011 VA examination shows complaints of hair loss since 2002.  The Veteran's medical history reveals no skin diseases.  The diagnosis in November 2011 was alopecia areata.

Following the Board's October 2013 remand, the Veteran underwent a VA examination in November 2016 for purposes of determining the nature and etiology of his hair loss.  The Veteran reported hair loss, although he never was treated for this condition.  He reported a gradual thinning out of the hair on top of his head, and reported the gradual loss of hair over his shins over the last several years.  Following examination, the VA examiner indicated that hair loss on the Veteran's head is more likely than not male pattern baldness; and that hair loss on the Veteran's shins is secondary to diabetic neuropathy.  In this regard, the VA examiner attributed the Veteran's hair loss to alopecia, a known clinical diagnosis which generally includes male pattern baldness.  Thus, a disability manifested by hair loss cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

As for service connection on a direct basis, the November 2016 examiner opined that the Veteran's alopecia is less likely as not due to active service.  The VA examiner reasoned that there was no evidence of a hair loss condition during active service, and also noted that there was no objective evidence or pathology pertaining to hair loss in active service.

The Board finds that the report of the November 2016 VA examination weighs against a finding that the Veteran's alopecia was incurred in or caused by any incident of active service, to include service in SWA.  The November 2016 examiner reviewed the Veteran's medical history and completed a comprehensive examination, and concluded against a relationship between the Veteran's current alopecia and active service.  Here, there is no opinion to the contrary.

While the Veteran is competent to report symptoms of hair loss, he is not competent to provide an etiology opinion linking current alopecia to active service, as this is beyond the capacity of a lay person to observe.  Moreover, even if he were competent to render a diagnosis and opinion, his opinion is outweighed by the November 2016 examiner's opinion that current alopecia is not related to disease or injury in active service.  The VA examiner's opinion is entitled to greater probative weight as the examiner reviewed the history, conducted a physical examination, and provided an opinion that is supported by a rationale.  

For the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for a disability manifested by hair loss.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

D.  Muscle Pain and Joint Pain

Muscle pain and joint pain are objective signs of undiagnosed illness.

Service treatment records show that the Veteran was treated for low back pain of three-to-four weeks' duration in January 1998.  The assessment at the time was "back muscle gone haywire."  Records dated in March 2000 show a diagnosis of cervical/back strain secondary to motor vehicle accident.

The report of a November 2011 VA examination shows complaints of low back pain since 1998.  Following examination, the diagnosis was muscular low back pain.  The examiner noted that the condition has been ongoing since 1998, and resulted in predominantly moderate limitation of lumbar motion and function, with daily and nocturnal lumbar pain.

VA records, dated in August 2013, show no evidence of significant degenerative changes in the spine.

Reports of VA examinations in August 2015 show diagnoses of lumbar strain and neck strain.  The Veteran's medical history reflects injury to the spine following a motor vehicle accident in 2000, and ongoing low back pain and neck pain since the injury.

Private records show that the Veteran was treated in October 2016 for progressively worsening low back pain.

Following the Board's October 2013 remand, the Veteran underwent a VA examination in November 2016 for purposes of determining the nature and etiology of his muscle pain and joint pain.  His medical history reveals that he was involved in a motor vehicle accident in active service in 2000, and that he was taken to the Emergency Room and treated for neck and back pain.  Current symptoms include low back pain and flare-ups, with sciatica described as left radicular pain into buttock.  Following examination, the diagnosis was lumbar strain with date of onset in February 2000.  The VA examiner indicated that the Veteran's joint pain of his spine also encompassed neck pain.  His muscle pain was in the lower extremities in an area impacted by diabetes mellitus neuropathy.  The VA examiner identified involvement of L4-L5-S1-S2-S3 nerve roots (sciatic nerve).  

In this regard, VA examiners have attributed the Veteran's muscle pain and joint pain primarily to lumbar strain and neck strain; and the November 2016 examiner indicated that all diagnoses have clear and specific etiologies, and that there was no pattern of illness that is unexplained.  The Board notes that muscle pain and joint pain also have been attributed to disabilities of the shoulder, ankle, shin, and foot.  Thus, a disability manifested by muscle pain and joint pain cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

Here, service connection already has been established for lumbar strain, neck strain, ankle strain, shin splints, and pes planus.  In this regard, there is no current indication of a distinct disability and, no basis for compensation has been established.  The Veteran's muscle pain and joint pain have not exhibited symptomatology of a compensable nature at any time post-service to warrant a finding of undiagnosed illness.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

In short, the evidence weighs against granting service connection for a disability manifested by muscle pain and joint pain.  On this matter, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

E.  Digestive Problems 

Gastrointestinal signs or symptoms are objective signs of undiagnosed illness.

Service treatment records show that the Veteran was in a weight management program in May 2001.

The report of a November 2011 VA examination shows complaints of digestive problems since 2003.  The Veteran reported having normal nutrition and regular bowel movements.  He also reported having loose stools constantly.  In this regard, the examiner associated the Veteran's loose stools with untreated diabetes mellitus.

Following the Board's October 2013 remand, the Veteran underwent a VA examination in November 2016 for purposes of determining the nature and etiology of his digestive problems.  His medical history reveals that he had five-to-six bowel movements daily, and had received no treatment; and that he reported the onset of digestive problems in active service.  Current symptoms included diarrhea, described as five-to-six soft stools per day.  Following examination, the examiner found no objective evidence of a gastrointestinal condition.  The November 2016 examiner opined that the evidence of record did not support a diagnosis of a digestive condition. 

Here, the November 2011 examiner attributed the Veteran's digestive problems to a known clinical diagnosis.  Thus, a disability manifested by digestive problems cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf.  Moreover, there is no current indication of a distinct disability; and the Board finds that the Veteran's digestive problems have not exhibited symptomatology of a compensable nature at any time post-service to warrant a finding of undiagnosed illness.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2017).  

As to service connection on a direct basis, the Board finds that the evidence is against a finding that a disability manifested by digestive problems was incurred in active service.  Service treatment records show the Veteran's participation in a weight management program.  Nothing in the service treatment records reflects that disease or injury in active service has resulted in disability (digestive problems).  Moreover, a chronic disability listed in 38 C.F.R. § 3.309(a), such as ulcers, has not been diagnosed; therefore, reports of continuity of symptomatology do not assist the Veteran in this case.  Walker, 708 F.3d at 1338-39.  

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the evidence weighs against a finding that the Veteran's digestive problems were incurred in or caused by any incident of active service, to include service in SWA.

While the Board finds credible the Veteran's report of digestive problems post-service, a VA examiner has attributed the Veteran's digestive problems to a non-service-connected disability.  Hence, secondary service connection is not applicable.  

In short, the evidence weighs against the claim; and the doctrine of reasonable doubt is not applicable. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

F.  Memory Problems

Neurological signs or symptoms are objective signs of undiagnosed illness.

Clinical evaluation at the time of Veteran's enlistment examination in December 1996 revealed normal neurologic and psychiatric systems.
 
The report of a November 2011 VA examination shows complaints of memory problems since 2003.  The examiner noted that the Veteran wrote notes for himself throughout the day.

Following the Board's October 2013 remand, the Veteran underwent a VA examination in November 2016 for purposes of determining the nature and etiology of his memory problems.  The VA examiner indicated that the Veteran's memory problems seem to be related to behavioral health issues due to concerns about stress, poor sleep, and depressive symptoms.

Subsequent VA examination in February 2017 reveals that the Veteran met DSM-V criteria for post-traumatic stress disorder (PTSD).  The Veteran reported that his symptoms began in active service following a motor vehicle accident; he denied having mental health problems prior to active service.  Current symptoms include intrusive thoughts, nightmares, avoidance of activities that trigger traumatic thoughts and memories, irritability, suspiciousness, a sensitive startle response, feeling distant from others, feeling emotionally empty, lacking drive and motivation, disturbance in sleep, and a depressed mood.  The VA examiner opined that the Veteran's psychiatric symptoms are largely secondary to PTSD.

As noted above, the November 2016 examiner attributed the Veteran's memory problems to a known clinical diagnosis.  Thus, a disability manifested by memory problems cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

As to service connection on a direct basis, the Board finds that there is no current indication of a distinct disability; the Veteran's memory problems have not exhibited symptomatology of a compensable nature at any time post-service to warrant a finding of undiagnosed illness.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  

In short, the evidence weighs against granting service connection for a disability manifested by memory problems.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  







ORDER

Service connection for a disability manifested by fatigue is denied.

Service connection for a disability manifested by headaches is denied.

Service connection for a disability manifested by hair loss is denied.

Service connection for a disability manifested by muscle pain is denied.

Service connection for a disability manifested by joint pain is denied.

Service connection for a disability manifested by digestive problems is denied.

Service connection for a disability manifested by memory problems is denied.




______________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


